Exhibit12.1 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges For the year ended December 31, 2013 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 37,465,676 Add: Interest on indebtedness (excluding capitalized interest) 215,832,596 Amortization of debt related expenses 7,263,026 Portion of rents representative of the interest factor 7,887,716 268,449,014 Distributed income from equity investees 258,049,650 Pretax earnings from continuing operations, as adjusted $ 526,498,664 Fixed charges - Interest on indebtedness (including capitalized interest) $ 217,095,852 Amortization of debt related expenses 2,641,694 Portion of rents representative of the interest factor 7,887,716 Fixed charges $ 227,625,262 Ratio of earnings to fixed charges 2.3
